Citation Nr: 1750202	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-04 422	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depressive disorder.

2.  Entitlement to service connection for a back disability, to include degenerative arthritis of the lumbar spine.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for a thyroid disability, to include as due to ionizing radiation exposure.



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law 


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from March 1972 to March 1992.  

These matters first came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for the issues of: an acquired psychiatric disorder, to include PTSD, anxiety, and depressive disorder; a back disability, to include degenerative arthritis of the lumbar spine; a thyroid disability, to include as due to ionizing radiation; and, diabetes mellitus, type II.

In a March 2015 Board decision, the issues on appeal were remanded for further development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the reasons discussed below, it does not appear that the RO adequately addressed the Board's remand directives pertaining to the issue of service connection for a thyroid disability, to include as due to ionizing radiation, on appeal.  Thus, the Board must again remand this issue to ensure compliance with the March 2015 Board remand directives.  Regarding the issues of service connection for an acquired psychiatric disorder, a back disability, and diabetes, the Board finds that the RO substantially complied with the March 2015 Board remand directives and no further development is necessary on those issues.

Additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2017).

The issue of entitlement to service connection for a thyroid disability, to include as due to ionizing radiation, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD diagnosis has not been attributed to a verified or credibly corroborated in-service stressor or stressors and the preponderance of the evidence is against any acquired psychiatric disorder being related to service or a service-connected disability, to include aggravation by a service-connected disability or disabilities.  

2.  The Veteran has a current back disability, to include degenerative arthritis of the lumbar spine.

3.  The Veteran had an acute episode of lower back pain in July 1984 and fell during service in January 1986, and her back pain resolved prior to service separation.

4.  The Veteran's back disability, to include degenerative arthritis of the lumbar spine, is not related to the in-service acute lower back pain or to the fall during service in January 1986.

5.  The Veteran has not experienced "chronic" in-service symptoms of a back disability, to include degenerative arthritis of the lumbar spine.

6.  The Veteran has not experienced "continuous" symptoms of a post-service back disability, to include degenerative arthritis of the lumbar spine.

7.  The Veteran's current back disability, to include degenerative arthritis of the lumbar spine, did not become manifest to a degree of 10 percent or more within one year after the date of service separation.

8.  The Veteran was diagnosed with diabetes mellitus, type II, in 2007, but does not have current symptoms or a current diagnosis of diabetes mellitus, type II.

9.  The Veteran experienced intermittent dizziness during service, and had low blood sugar at retirement from service.

10.  The claimed disability of diabetes mellitus, type II, is not related to the Veteran's active duty service, to include in-service dizziness or low blood sugar at retirement from service.

11.  The Veteran has not experienced "chronic" in-service symptoms of the claimed disability of diabetes mellitus, type II.

12.  The Veteran has not experienced "continuous" symptoms of post-service of the claimed disability of diabetes mellitus, type II.

13.  The claimed disability of diabetes mellitus, type II, did not become manifest to a degree of 10 percent or more within one year after the date of service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depressive disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

2.  The criteria for service connection for a back disability, to include degenerative arthritis of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for diabetes mellitus, type II, have not been me.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision remands the issue of service connection for a thyroid disorder, to include as due to ionizing radiation, no further discussion of VA's duties to notify and assist is necessary for this issue.

Regarding the issues of service connection for a back disability, an acquired psychiatric disorder, and diabetes mellitus, type II, VA satisfied its duty to notify the Veteran.  In November 2009, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection for the issues on appeal, what actions needed to be undertaken, and how VA would assist in developing the claims.  The notice was issued to the Veteran prior to the August 2010 rating decision from which this appeal arises.  Further, the issues were readjudicated in a November 2012 Statement of the Case (SOC), and an August 2016 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to assist in claims development by obtaining all relevant records to the issues on appeal.  The Board notes that the Veteran has asserted that the service records are incomplete in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence in this case.  The information and evidence that has been associated with the record includes the available service treatment records previously provided by the Veteran, service personnel records, post-service VA and private treatment (medical) records, and the Veteran's written assertions.  The record reflects that the RO attempted to locate the service treatment records regarding treatment at Andrews Air Force Base from 1990 to 1992 on multiple occasions.  The Veteran was informed and was offered an opportunity to submit any such records in her possession.  In April 2010, formal findings on the unavailability of the 1990 to 1992 Andrews Air Force Base service treatment records were made and the Veteran was informed of such.  Further attempts to obtain the records would be futile.  38 C.F.R. § 3.159(e).  Service treatment records for the period of 1990 to 1992 had been submitted by the Veteran, and these records have been associated with the claims file.  The Board finds that the records submitted by the Veteran prior to April 2010 formal finding are sufficient to consider the service treatment records complete.  There are no significant gaps in the service treatment records indicating the existence of additional records.  The 1990 to 1992 service treatment records submitted by the Veteran include the Veteran's retirement examination, eye examination, lab results, diagnostic testing results, dental records, and chronological records of medical care from 1990 to 1992.

VA also satisfied its duty to obtain a medical examination when required.  Regarding the issue of service connection for a back disability, in May 2010 and August 2016 VA obtained medical examination reports concerning whether the currently diagnosed back disability was related to an in-service injury, event, or disease.  The medical examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical examination reports reflect that, when taken together, the VA examiners reviewed the record, considered the medical literature, and answered all relevant questions.

Regarding the issue of service connection for diabetes mellitus, type II, in August 2016, VA obtained a medical examination report concerning whether the Veteran had diabetes mellitus, type II, and if so, was the diabetes mellitus, type II, related to an in-service injury, event, or disease.  The medical examination report is of record.  This medical opinion is adequate because the VA examiner reviewed the record, considered the medical literature, and answered all relevant questions.  

Regarding the issue of service connection for an acquired psychiatric disorder, in August 2016, VA obtained a medical examination report concerning whether the acquired psychiatric disorder, to include PTSD, anxiety, and depressive disorder, related to an in-service injury, event, or disease.  The medical examination report is of record.  This medical opinion is adequate because the VA examiner reviewed the record, considered the medical literature, and answered all relevant questions.  

All relevant documentation, including private treatment records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection, Generally

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with an acquired psychiatric disorder, to include PTSD, anxiety, and depressive disorder, which is not manifested by psychosis, and is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2017); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the back disability, to include degenerative arthritis of the lumbar spine, and diabetes mellitus, type II, are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In addition, the law provides that, where a veteran served 90 days or more of active service, and chronic diseases such as diabetes mellitus, type II, and degenerative arthritis of the lumbar spine, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2017); a link, established by medical evidence, between current symptoms and an in-service stressor and credible supporting evidence that the claimed in-service stressor occurred.  

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154 (West 2014)

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of a veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then a veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and the testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or, unexplained economic or social behavior changes.  Under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Acquired Psychiatric Disorder

The Veteran has asserted that an acquired psychiatric disorder, to include PTSD, anxiety, and depressive disorder, developed as a result of military sexual traumas that occurred during active service.

The Board finds that service connection for PTSD is not warranted because the required legal and regulatory criteria are not met.  In this case, although the evidence shows (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fifth Edition, The American Psychiatric Association (2013), (DSM-V) (and DSM-IV); and (2) a link, established by medical evidence, between current symptoms and an in-service stressor; the third criterion, of (3) credible supporting evidence that the claimed in-service stressor occurred is simply not established.  

In this regard, the current diagnosis of PTSD is established in the August 2016 VA PTSD examination.  The medical link is also well established in this same evidence.  The missing link in this analysis is evidence of the claimed in-service stressors.  38 C.F.R. § 3.304(f).  It is the responsibility of the Board to evaluate the credibility of the Veteran's statements, especially since these statements constitute the main evidence of sexual assault during service.

Following a careful review of the evidence of record, the Board finds that the Veteran's allegations and reported history as to being sexually assaulted in service are not supported in the record.  Absent such support, or corroboration, the Board must simply determine whether the Veteran's statement of events is credible.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The governing regulation allows VA to look for alternative contemporaneous sources for evidence which may tend to show the Veteran experienced a stressor event at a particular time.  38 C.F.R. § 3.304(f)(5).  In this case, the Veteran reported three, different in-service stressors throughout the record: (1) being sexually assaulted by a Turkish janitor in 1974, (2) being sexually assaulted by a fellow service member in 1974 in Turkey, and (3) being sexually assaulted in 1988 by her ex-husband.  The Veteran asserted reporting the first stressor, but stated she did not report the second or third stressors during service.  The contemporaneous evidence of record does not support these assertions.  To the contrary, the contemporaneous records do not show behavioral changes or other indications of sexual trauma; the only evidence of these events are the Veteran's own later statements made in support of this claim.  

For example, service personnel records reflect consistently high performance ratings throughout the Veteran's service.  The service records also contain numerous statements attesting to high performance; there are a lack of indications that the Veteran had any performance issues, issues with co-workers or superiors, etc.  The preponderance of the evidence is against a finding that the Veteran experienced any performance issues around the time of the asserted assaults or the remainder of her service, and it appears that her performance of duties for 18 years, from the first asserted sexual assault in 1974 to retirement in 1992, was more than adequate and even exemplary.  

Similarly, the Veteran's service treatment records do not provide supporting evidence of sexual assaults during service.  Service treatment records are silent for sexual complaints, problems, or conditions.  Additionally, while June and July 1974 service treatment records reflect the Veteran underwent mental health therapy, the evidence does not point to this treatment being related to sexual trauma (in her application for PTSD benefits, the Veteran wrote that the sexual assault occurred in January 1975, which is after this incident).  Instead, the service treatment records indicate that this treatment was due to a referral from a June 1974 diagnosis of gastroenteritis.  This record does not show the Veteran seeking psychiatric treatment but that an examiner wrote that it was initially suspected that the Veteran's gastrointestinal symptoms were magnified by depression.  The examiner added that the Veteran's "obtund[]ation, slurred speech and slowed thinking" had occurred twice during her admission without medication to explain these symptoms, and the examiner referred the Veteran to the mental health clinic.  The results were that an evaluation would be continued as an outpatient.  There are no other service records pertaining to treatment for psychiatric symptoms.

The Veteran's in-service periodic and retirement examinations reflect no complaints of psychiatric issues, trauma, or assault.  Again, the Board reiterates that all of the Veteran's performance reports, except one in 1977, reflect very high performance ratings.  In the 1977 performance report, the Veteran's supervisor thought that the Veteran needed improvement in her supervisory abilities and described the Veteran as "extremely meticulous" and described her professionalism as "well worthy of note."  In other words, the Board does not find that this one performance report is indicative of behavioral changes or deterioration in work performance indicative of a sexual assault or trauma in service.  The overall rating was an 8 (with 9 being the highest rating).  In the Report of Medical History that the Veteran completed at retirement in November 1991, she specifically denied all the psychiatric symptoms listed on that form (frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort).  She reported other symptoms she experienced, but no psychiatric symptoms.  Such evidence tends to weigh against the Veteran's allegation of in-service trauma on three occasions that had been bothering her since they occurred.

The Board notes that in the March 2015 remand, the Board wrote that the Veteran had complained of depression on September 27, 1990.  That was a statement made in error, as the September 27, 1990, service treatment record shows that the Veteran was seen with complaints of dysuria.  The Board had misread dysuria and thought that such word was depression.  The clinical findings and assessment in this record makes it clear that dysuria was the Veteran's complaint at that time, as the examiner noted frequency and urgency and entered an assessment of a questionable urinary tract infection. 

In weighing credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  It is important to emphasize that in this case, the Board is not denying the case simply because there is no medical evidence contemporaneous to the alleged sexual assaults, but because the absence of evidence at that time is another factor to be considered in determining the Veteran's overall credibility in this matter.  

Other case law provides the guidance that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the Veteran's credibility is further undermined by the normal psychiatric evaluations during service, the reports of medical history that reflect denial of psychiatric symptoms, and the denial of post-service psychiatric symptoms through 2006.  For example, in October 2002, the Veteran was seen by a non-VA provider, and under a review of psychiatric systems, the examiner wrote, "Not Present - Anxiety and Depression."  In January 2006, when seen for other physical symptoms, she was asked, "Have you felt down/depressed/helpless; or had little interest or pleasure in doing things?," and she responded no.  She was asked this same question in February 2006, March 2006, April 2006, May 2006, September 2006, and October 2006, and each time she responded no.  In these medical entries, the examiner consistently reported no psychological symptoms, "No anxiety or depression," "No anxiety," or "No depression."  A January 2008 record also showed that the examiner wrote, "No anxiety, depression, confusion."  Thus, in the years following service discharge, while being treated for multiple medical symptoms, she either did not report psychiatric symptoms or complaints or she specifically denied having such symptoms.  A September 2008 non-VA medical record shows a diagnosis of major depression without any cause for such depression.  This appears to be the first time that psychiatric symptoms are documented.

When the Veteran underwent a psychological evaluation in March 2009, she told the examiner that she was not there for therapy, but for "an evaluation at the request of her pain management doctor."  The psychologist noted that the Veteran had "an extensive list of medical problems."  The Veteran reported multiple facts to the psychologist that negatively impacted her psychiatrically, which did not include an in-service stressor, to include a rape.  In fact, when she spoke with the psychologist and reported the sadness she had experienced in her life, the psychologist wrote, "On the positive side[,] it is her report that she retired from the military as a master sergeant.  It is her report that she had a 20[-]year career in the military."  In a separate document from this same psychologist, he wrote, "It is [the Veteran's] report that she successfully completed a 20-year career in the military and was discharged with an honorable discharge."  Thus, it would appear that the Veteran spoke well of her period of service, which is evidence that tends to establish that something in service was not causing her psychiatric symptoms.  

The March 2009 testing revealed that the Veteran's sadness came from experiences that did not involve her service.  For example, she reported two failed marriages, issues with interpersonal relationships, an unhappy childhood, school problems, not having enough friends, and being "severely punished by her parents."  The psychologist wrote, "It is her report that her main problem is that she has many medical problems with which to cope" and was concerned that no one understood her situation and provided emotional support.  The psychologist wrote that the Veteran reported experiencing depression and anxiety due to chronic pain, which pain involved her back, shoulder, scleroderma, and arthritis.  The psychologist found that the Veteran was "quite open and honest in her presentation."  Thus, at no time during this evaluation did the Veteran report in-service military sexual trauma experiences as being the cause of her psychiatric symptoms.  She was reporting issues from her childhood to the present time, and this did not include in-service stressors, which tends to not support the Veteran's allegations of incidents in service causing her psychiatric disorder.  

Further negatively impacting the Veteran's credibility is that when she was evaluated by a VA examiner in June 2010, she attempted to refute the facts she had reported to the psychologist in March 2009.  The Board finds no reason to question the accuracy of the facts reported by the Veteran when she was evaluated by a psychologist in March 2009.  Again, as noted above, the psychologist found that the Veteran was open and honest in her presentation.  The Veteran's subsequent attempt to refute those facts negatively impacts her credibility.  The VA examiner found that the Veteran had depressive disorder but that it was not related to service and, instead, related to pain in the back and shoulder, for which the Veteran is not service connected.  This medical opinion does not support the Veteran's claim.
The Board is aware that the Veteran has been diagnosed with PTSD based on her alleged military sexual traumas.  Thus, a VA psychologist or psychologists have accepted the Veteran's stressor events as true and establish the critical nexus to service, and is probative evidence.  The provisions of 38 C.F.R. § 3.304(f)(5) allow for medical opinion evidence to be submitted for the purpose of determining whether the alleged stressor occurred.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  The fact that the VA psychologist has rendered a diagnosis of PTSD based on military stressors does not in itself provide evidence sufficient to verify that a sexual assault or assaults occurred in service, absent other credible supporting evidence that claimed in-service stressor occurred.  The probative value of any medical opinion must be weighed, just as any other piece of evidence.  Here, for the reasons detailed above, the Board finds the Veteran's account of the in-service sexual assaults lacks credibility.  To the extent any medical professional based his or her conclusions on the assumption the stressor had been verified, the opinion was based on a false factual premise and carries no probative value.  Therefore, it cannot be used to verify the stressor actually occurred.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to arise or apply to a statement of a physician based upon an inaccurate factual premise or history as related by a veteran). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57.  In short, the evidence in this case which links the Veteran's PTSD diagnosis to service is the Veteran's own statements of being sexually assaulted in service and medical opinions relying on the Veteran's assertions.  The medical opinions relying on the Veteran's statements are accorded no probative value because of the Board's finding that the Veteran's statements about in-service sexual assaults are not credible.

For these reasons, the Board finds that the Veteran's assertions of having been sexually assaulted during service are not supported by the evidence of record.  A grant of service connection requires credible supporting evidence that the claimed in-service stressors occurred.  Absent such evidence, the preponderance of the evidence is against the claim and service connection for PTSD is not warranted.  

The Veteran also carries working diagnoses of anxiety and depressive disorder, and VA should consider service connection for these psychiatric disabilities.  Case law dictates that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Clemons, in part, recognizes the interrelated nature and complexity of psychiatric disabilities, and the sometimes-overlapping characteristics psychiatric disabilities, along with the difficulty of assigning precise labels to complex disabilities.  In this case, however, a June 2010 VA examination report reflects that the Veteran's depressive disorder and anxiety are not related to service and are instead related to non-service-connected back and shoulder pain.  

There is evidence that supports a finding that the Veteran has depressive disorder due, in part, to her service-connected disabilities.  The October 2013 private mental health examiner diagnosed the Veteran with depressive disorder with mixed features and opined that it was more likely than not that "a significant proportion of the [V]eteran's psychological condition is due to her service-connected medical conditions."  The examiner acknowledges that the Veteran had both service-connected disabilities and non-service-connected disabilities in attributing the depressive disorder to her medical condition.  The Board finds, however, that the October 2013 medical opinion is not probative for the following reasons: (1) it is based on an inaccurate medical history as the examiner failed to discuss or even acknowledge the Veteran's assertions of sexual assault during service, which was the basis for the psychiatric disorder service connection claim; and (2) it is inconsistent with the contemporaneous records.  

As to the inconsistency with the contemporaneous records, the Board notes that the Veteran is service connected for four disabilities: Emphysema, varicose veins of the right lower extremity, varicose veins of the left lower extremity, and eczema of the bilateral hands, and each of these disabilities is rated as 10 percent disabling.  Throughout the appeal, while complaining of multiple medical complaints, the evidence tends to show that the complaints involve non-service-connected disabilities.  For example, in a September 2008 letter from a private physician, he listed 27 medical conditions under the Veteran's past medical history.  As to chronic obstructive pulmonary disease (COPD), the examiner described it as "stable."  As to the eczema of the hands, the examiner described it as "controlled."  As to varicosity of the legs, the examiner wrote, "improved with use of compressive stockings."  

These findings are consistent with other medical records.  For example, in October 2002, when the Veteran was seen for a urinary tract infection, the examiner wrote that the respiratory system was normal and that there was no wheezing.  The skin review revealed no skin symptoms.  The skin treatment the Veteran received in January 2004 was not for eczema on the hands but necrobiosis lipoidica on her left lower extremity.  In February 2006, when the Veteran was seen for arthritis, preventative medicine, hyperlipidemia, COPD, and hypertension, the examiner wrote that the COPD symptoms were "controlled."  Lung examination was normal, and the Veteran denied any pulmonary symptoms.  She also denied skin symptoms.  In March 2006, when seen for back pain and nausea, the Veteran denied pulmonary and skin symptoms, and examination of the cardiovascular system showed no edema present.  In April 2006, the Veteran was seen for a rash on her left leg and back pain.  She denied respiratory symptoms and examination of the skin did not demonstrate any eczema on the hands.  In May 2006, she complained of back pain.  In September 2006,  she was seen for her blood pressure and chest pain.  She denied respiratory symptoms and had no pitting edema.  In October 2006, she was seen for back pain and malaise.  She denied pulmonary symptoms and edema was not present.  In March 2009, when the Veteran complained of pain, she attributed it to back problems, shoulder pain, scleroderma and arthritis-disabilities for which she is not service connected.  

In March 2012, the Veteran was seen with urinary frequency.  She denied respiratory symptoms, dermatologic symptoms, and cardiovascular symptoms, which included edema.  The examiner also wrote, "The patient denied anxiety and depression."  In January 2013, she presented with hyperlipidemia.  The examiner wrote that the Veteran denied respiratory symptoms and noted that, "The patient denied anxiety and depression."  In a separate January 2013 medical record, an examiner noted that the Veteran was focused on pain and depression.  The examiner diagnosed depression and under Axis III, which addresses medical conditions under the DSM-IV, listed fibromyalgia, irritable bowel syndrome, chronic low back pain, diabetes mellitus, obstructive sleep apnea, and goiter-none of which are service connected.  When seen in May 2013, she complained of hypertension.  She denied respiratory and cardiovascular symptoms and denied anxiety and depression.  

As stated above, the October 2013 medical opinion is not based on an accurate factual background, as the examiner failed to even acknowledge the Veteran's allegation of in-service military sexual trauma and the contemporaneous records do not support his assertion that the Veteran's service-connected disabilities are causing her significant pain.  Her statements while being treated for multiple medical complaints do not support his conclusion.  This medical opinion is based on inaccurate information provided by the Veteran and is not supported by the contemporaneous records; therefore, it has no probative value and cannot support a relationship between depressive disorder or anxiety and service, or a relationship between depressive disorder or anxiety to the service-connected disabilities, to include on an aggravation basis.

For these reasons, the Board finds that the weight of the evidence is against service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  As the preponderance of the evidence is against service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Back Disability

The Veteran has asserted that back pain started in the 1980s during service, and worsened over a period of time after retiring from service.  Specifically, the Veteran advanced falling multiple times during service, including a fall in January 1986.

At the onset, the Board finds the Veteran has a current back disability, to include degenerative arthritis of the lumbar spine.  The Veteran was afforded a VA examination of the spine in August 2016.  The 2016 VA examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine.  

The Board finds the Veteran had an episode of lower back pain in July 1984 and fell during service in January 1986.  The service treatment records reflect that the Veteran received treatment for lower back pain in July 1984.  There are no other reports of back pain, problems, or diagnoses in the service treatment records.  Additionally, the Veteran's entrance, in-service, and retirement medical examinations are silent for any back problems or pain, and the Veteran denied any back pain or problems in contemporaneous reports of medical history for each examination during service.  

The Board finds the lay evidence regarding the January 1986 fall during service to be credible.  The Veteran submitted lay evidence in the form of lay statements and a statement from a fellow service member.  In a January 2011 statement, the Veteran advanced falling in Germany on a slippery floor, and not seeking medical treatment afterwards because the pain went away.  In a June 2011 statement , the Veteran's fellow service member also advanced that the Veteran fell during service on a slippery floor in January 1986.  These are consistent accounts that support the credibility of this lay evidence.  For this reason, the Board finds the lay evidence regarding the January 1986 fall during service to be credible.

The Board finds the lay evidence of record regarding multiple additional back injuries and falls during service to be not credible when weighed against the contemporaneous medical evidence of record.  In a January 2011 statement, the Veteran conveyed that there were multiple incidents involving falls during service, but did not advance times, dates, or medical treatment sought, if any.  Service treatment records reflect the Veteran sought treatment for other musculoskeletal pain, including groin pain and hip pain.  The service treatment records also reflect that the Veteran sought treatment for dizziness, diarrhea, vision problems, ear issues, weight concerns, dental problems, tobacco addiction, and throat issues.  The Veteran did not seek treatment for any back pain during service, other than the one episode of low back pain in July 1984.  The Veteran sought treatment for multiple conditions, including musculoskeletal injuries, and did not report back pain or problems in treatment records, periodic in-service examinations, or the retirement examination (where she specifically denied recurrent back pain); therefore, the contemporaneous medical record outweighs the Veteran's lay evidence regarding multiple additional in-service falls or back injuries.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  For these reasons, the Board finds the lay evidence of record regarding multiple additional back injuries and falls during service to be not credible.

After a review of all the evidence, both lay and medical, the Board finds that the evidence shows that the Veteran's back disability, to include degenerative arthritis of the lumbar spine, is not related to the in-service acute lower back pain in July 1984 that resolved prior to service separation, or the fall in January 1986.  

The evidence against finding a relationship between the Veteran's back disability, to include degenerative arthritis of the lumbar spine, and service are the May 2010 and August 2016 VA examination reports.  In May 2010, the Veteran was afforded an examination of the spine.  The VA examiner opined that the Veteran's back disability, to include degenerative arthritis of the lumbar spine, was less likely than not related to service.  The VA examiner reasoned that, although the Veteran was treated for back pain during service in July 1984, there was no indication of serious injury or chronic disability during active duty.  The VA examiner assessed that the back pain reported by the Veteran in July 1984 was likely acute and transient as there were no follow up records to indicate an ongoing problem.

In August 2016, the Veteran was afforded another examination of the spine.  The VA examiner opined that the Veteran's back disability, to include degenerative arthritis of the lumbar spine, was less likely than not related to service.  The August 2016 VA examiner reasoned that because the Veteran could not recall any specific injury that precipitated the lower back pain, the diagnostic testing (x-rays) showed degenerative changes only as recent as 2006, and there was no additional evidence to support service connection to the degenerative changes in the back, the current back disability, to include degenerative arthritis of the lumbar spine, was not related to service.  

The Board finds the May 2010 and August 2016 VA medical examination opinions, when taken together, highly probative.  The VA examiners both conducted an in-person interview, reviewed the claims file, and when taken together, considered a full and accurate medical history, the Veteran's lay statements, and diagnostic testing in the form of x-rays.

The evidence that could weigh in favor of finding a relationship between the Veteran's back disability, to include degenerative arthritis of the lumbar spine, are the lay statements of the Veteran; however, as discussed below, the Veteran is not competent to provide render an opinion regarding the cause of the current back disability. 

Although the Veteran has asserted that the back disability, to include degenerative arthritis of the lumbar spine, is causally related to service, she is a lay person and, under the facts of this particular case that include no medical evidence of back disability symptoms until many years after service, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the current back disability, to include degenerative arthritis of the lumbar spine.  The etiology of the Veteran's back disability, to include degenerative arthritis of the lumbar spine, is a complex medical etiological question dealing with the origin and progression of the orthopedic system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate symptoms of back pain personally experienced at any time, under the facts of this case, the Veteran is not competent to opine on whether there is a link between the back disability, to include degenerative arthritis of the lumbar spine, and symptoms during active service; therefore, as the Veteran is not competent, this opinion has no probative weight.  See Kahana, 24 Vet. App. at 438 (holding that an anterior cruciate ligament (ACL) injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

The Board has also considered whether the Veteran's back disability, to include degenerative arthritis of the lumbar spine, may be granted on a presumptive basis.  After a review of the evidence, lay and medical, the Board finds that symptoms of degenerative arthritis of the lumbar spine did not have onset during service, become manifest to a degree of 10 percent or more within one year after the date of separation from service, and have not been continuous since service separation.

The Board finds that the Veteran has not experienced "chronic" in-service symptoms of degenerative arthritis of the lumbar spine.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  As discussed above, the in-service back pain in July 1984 was acute and resolved prior to service separation.  The service treatment records were otherwise silent regarding back problems or pain.  There is no other medical evidence or manifestation sufficient to identity the disease in the record.  For these reasons, the Board finds that the Veteran has not experienced "chronic" in-service symptoms of degenerative arthritis of the lumbar spine.

The Board finds that the Veteran has not experienced "continuous" symptoms of post-service degenerative arthritis of the lumbar spine.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Board finds the weight of the evidence demonstrates that symptoms and impairment of a back disability, to include degenerative arthritis of the lumbar spine, have not been continuous since service separation in March 1992.  During the May 2010 VA examination, the Veteran reported that back pain has been continuous and worsening from the 1980s.  

The Board finds the lay evidence regarding continuous back pain and claimed post-service chiropractic treatment to be not credible when considered with the contemporaneous post-service medical evidence of record.  Evidence that could support continuous symptoms of a back disability consists of the Veteran's lay statements regarding post-service chiropractic treatment.  The Veteran advanced being treated by chiropractors from 1992 to 1996, and from 1998 to 2001, for back pain; however, these lay statements are inconsistent with the contemporaneous medical record.  Specifically, the Veteran's available VA and private medical treatment records (that include comprehensive physical examinations) from 1997 to 2002, are silent regarding back injuries, pain, symptoms or diagnoses.  This contemporaneous medical evidence is inconsistent with the lay statements that the Veteran experienced continuous back pain and sought chiropractic treatment for back pain in 1992 to 1996, and from 1998 to 2001.  For this reason, the Board finds the lay statements regarding experiencing continuous back pain and seeking chiropractic treatment from 1992 to 1996, and 1998 to 2001, to be not credible.

As noted above, the Veteran was first diagnosed with degenerative arthritis of the lumbar spine 12 years after service separation in 2006.  The approximately 14-year period between service and the onset of degenerative arthritis of the lumbar spine, is one factor that weighs against a finding of continuous symptoms since service from which service incurrence would be presumed.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include VA and private treatment records (that contain comprehensive physical examinations) from 1997 until 2002 that reflect no symptoms, complaints, or diagnoses of back problems or disabilities, and the May 2010 VA medical examination report that reflects the in-service back pain in July 1984, and any other claimed in-service back pain, was acute and resolved prior to retirement from service.

The Board finds that a back disability, to include degenerative arthritis of the lumbar spine, did not manifest to a degree of 10 percent or more within one year after the date of service separation.  The first reported symptom of degenerative arthritis of the lumbar spine was at the earliest in 2002, approximately 10 years after separation from service; therefore, degenerative arthritis of the lumbar spine was not shown within the first year of discharge from service, so the presumptions under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. § 3.309 do not apply.

For these reasons, the Board finds that the weight of the evidence is against direct or presumptive service connection for a back disability, to include degenerative arthritis of the lumbar spine, under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diabetes Mellitus, Type II

The Veteran contends that symptoms of the claimed current diabetes mellitus, type II, had their onset during service.  Specifically, she asserts that the low blood sugar result on the retirement examination, in-service intermittent dizziness, feeling sick and then better after eating, were manifestations of diabetes mellitus, type II, and that symptoms of diabetes mellitus, type II, have continued since service.

The Board finds that the Veteran was diagnosed with diabetes mellitus, type II, in 2007, but does not have current symptoms or a current diagnosis of diabetes mellitus, type II.  There must be evidence of a current disability for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran filed a claim for service connection for this disability in September 2009.  While her private treatment records reflect a diagnosis of diabetes mellitus, type II, in 2007, the August 2016 VA examination report reflects that she has no current symptoms or diagnosis of the claimed diabetes mellitus, type II.

The Board finds that the Veteran had intermittent dizziness during service and low blood sugar at retirement from service.  Service treatment records reflect that the Veteran had dizziness due to hyperventilation syndrome, Eustachian tube (ear) complications, and allergic rhinitis in March 1977 and August 1977.  The Veteran was diagnosed with hyperventilation syndrome and Eustachian tube dysfunction in June 1980 and June 1983 periodic in-service examinations.  In September 1987, she had dizziness and severe left ear pain, and in May 1989, she had dizziness that was diagnosed and attributed to benign vertigo, as caused by Eustachian tube dysfunction and smoking.  The Veteran's retirement examination reflects reports of dizziness during service, and blood sugar below the normal range.  For these reasons, the Board finds that the Veteran had dizziness during service and low blood sugar at retirement from service.  

After a review of all the evidence, both lay and medical, the Board finds that the evidence shows that the Veteran's claimed diabetes mellitus, type II, is not related to the in-service intermittent dizziness or low blood sugar at retirement from service.

The evidence against finding a relationship between the Veteran's claimed diabetes mellitus, type II, and service is located in the August 2016 VA examination report.  The VA examiner assessed that although the Veteran had been diagnosed with diabetes mellitus, type II, in 2007, the Veteran did not currently have diabetes mellitus, type II, and opined that the Veteran's claimed diabetes mellitus, type II, was less likely than not related to service.  The VA examiner assessed that the claimed diabetes mellitus, type II, was not related to service because of the following reasons: (1) upon physical examination there were no signs or symptoms of diabetes mellitus, type II, (2) the Veteran reported having been off all diabetic medication since 2012, (3) the Veteran reported having gastric bypass surgery in 2013 that made the condition better, and (4) the Veteran's reported hypoglycemia (low blood sugar) at retirement from service was not diagnostic of diabetes, and would not occur in diabetics that are not on diabetic medication.

The Board finds the August 2016 VA medical examination opinion highly probative.  The August 2016 VA examiner conducted an in-person interview, reviewed the claims file, considered a full and accurate medical history, reviewed the Veteran's lay statements, and factored in diagnostic testing in the form of a blood test.

The medical evidence that could support finding a relationship between the Veteran's claimed diabetes mellitus, type II, are the service treatment records and the service separation examination; however, as discussed above, the in-service intermittent dizziness has been diagnosed to be caused by other medical conditions, and the low blood sugar was not a symptom of untreated diabetes.  

Lay evidence that could weigh in favor of finding a relationship between the Veteran's claimed diabetes mellitus, type II, and service are the statements of the Veteran.  The Board has considered the Veteran's lay statements regarding diabetes mellitus, type II, symptoms during and since service; however, these statements are inconsistent with, and outweighed by, more contemporaneous medical evidence that shows no diabetes mellitus, type II, diagnosis in service, attributes the claimed in-service symptoms of diabetes mellitus, type II, to other diagnosed disabilities or to symptoms of untreated diabetes mellitus, type II, and the post-service medical evidence showing an onset of diabetes mellitus approximately 15 years after service. 

The Board has also considered whether the Veteran's claimed diabetes mellitus, type II, may be granted on a presumptive basis.  After a review of the evidence, lay and medical, the Board finds that symptoms of diabetes mellitus, type II, did not onset during service, become manifest to a degree of 10 percent or more within one year after the date of separation from service, and have not been continuous since service separation.

The Boards finds that the evidence is against the Veteran having experienced "chronic" in-service symptoms of the claimed disability of diabetes mellitus, type II.  As discussed above, the Veteran's reported chronic in-service symptoms have been medically attributed to other diagnosed conditions, or are not symptoms of diabetes mellitus, type II.  For these reasons, the Board finds that the evidence is against the Veteran not having experienced "chronic" in-service symptoms of diabetes mellitus, type II

The Board finds that the Veteran has not experienced "continuous" symptoms post-service of the claimed disability of diabetes mellitus, type II.  The evidence demonstrates that symptoms and impairment of diabetes mellitus, type II, have not been continuous since service separation in March 1992.  As noted above, the Veteran was first diagnosed with diabetes mellitus, type II, in 2007.  The approximately 15 year period between service and the onset of diabetes mellitus, type II, is one factor against a finding of continuous symptoms since service from which service incurrence would be presumed.  Additional factors against continuous symptomatology since service include private treatment records (that include comprehensive physical examinations) from 1999 until 2006 that reflect no symptoms, complaints, or diagnoses of diabetes mellitus, type II, and the August 2016 VA medical examiner's assessment that low blood sugar at retirement from service was not diagnostic of untreated diabetes mellitus, type II.

The Board finds that diabetes mellitus, type II, did not manifest to a degree of 10 percent or more within one year after the date of service separation.  As discussed above, the low blood sugar reported at retirement from service is not diagnostic of untreated diabetes mellitus, type II.  The first reported instance of diabetes mellitus, type II, was at the earliest in 2007, approximately 15 years after separation from service; therefore, diabetes mellitus, type II, was not shown within the first year of discharge from service, so the presumptions under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. § 3.309 do not apply.

For these reasons, the Board finds that the evidence is against direct or presumptive service connection for claimed diabetes mellitus, type II, under the provisions of 
38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depressive disorder, is denied.

Service connection for a back disability, to include degenerative arthritis of the lumbar spine, is denied.

Service connection for diabetes mellitus, type II, is denied.


REMAND

In August 2016, the Veteran was afforded a VA examination regarding a current thyroid disability.  The Veteran asserted that the current thyroid problems, which include recurrent nodes and cysts on the thyroid, are related to radiation exposure following the Chernobyl nuclear meltdown on April 26, 1986 while on duty in Hahn, Germany (September 1985 to December 1989).

The August 2016 VA examiner opined that it is at least as likely as not that the Veteran's thyroid disability is caused by service-connected radiation exposure.  As the VA examiner has determined that the Veteran's current thyroid disability is a radiogenic disease; that is one that may be induced by ionizing radiation, then the provisions of 38 C.F.R. § 3.311 necessitate a dose estimate to determine the extent of radiation exposure, if any, the Veteran may have had during her military service.  See 38 C.F.R. § 3.311 (2017).  As such, a remand of the issue of service connection for a thyroid disability, to include as due to ionizing radiation, is warranted to allow the AOJ to comply with the provisions of 38 C.F.R. § 3.311.


Accordingly, the case is REMANDED for the following actions:

1. The AOJ should take all appropriate steps to obtain any information regarding the Veteran's possible exposure to ionizing radiation while on active service in Hahn, Germany, in April 1986, to include contacting the Veteran to request additional information and contacting the appropriate Federal records repository in order to obtain any addition documents.  

Then forward all evidence and information pertinent to the claim for service connection for a thyroid disability, to include as due to ionizing radiation exposure, to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, pursuant to 38 C.F.R. § 3.311(a).  It should be noted that the Veteran is alleging exposure to radiation from the Chernobyl nuclear accident in 1986 while stationed on Hahn, Germany.

2. If any benefit sought on appeal remains denied, the Veteran and her attorney should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


